               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,                  )
                                        )
              Plaintiffs,               )
                                        )     CIVIL ACTION
 vs.                                    )
                                        )     FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER,                     )
ET AL.,                                 )
                                        )
              Defendants.               )

                  COALITION PLAINTIFFS’
          NOTICE OF INTENT TO SERVE SUBPOENA ON
   JENNIFER DORAN—MORGAN COUNTY ELECTIONS DIRECTOR

       Pursuant to Rule 45(a) of the Federal Rules of Civil Procedure, Plaintiffs

Coalition for Good Governance, William Digges III, Laura Digges, Ricardo Davis,

and Megan Missett (“Coalition Plaintiffs”) hereby notify all parties that they intend

to serve a subpoena on Jennifer Doran – Morgan County Elections Director, to

obtain, inter alia, evidence relating to the Morgan County Election Server. See

Exhibit 1 attached hereto.

       This 29th day of September, 2020.

                                       Respectfully submitted,

                                       /s/ Cary Ichter
                                       CARY ICHTER
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE, Suite 1530
Atlanta, Georgia 30326
Tel.: 404.869.7600
Fax: 404.869.7610
cichter@ichterdavis.com

AND

Bruce P. Brown
Georgia Bar No. 064460
bbrown@brucebrownlaw.com

Bruce P. Brown Law LLC
1123 Zonolite Road NE, Suite 6
Atlanta, Georgia 30306
Tel.: 404.881.0700

Attorneys for Plaintiffs Coalition for Good
Governance, William Digges III, Laura
Digges, Ricardo Davis, and Megan Missett
                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing document has been prepared in

accordance with the font type and margin requirements of LR 5.1, using font

type of Times New Roman and a point size of 14.


                                        /s/ Cary Ichter
                                        Cary Ichter
                                        Georgia Bar No. 382515
               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,                 )
                                       )
             Plaintiffs,               )
                                       )       CIVIL ACTION
v.                                     )
                                       )       FILE NO. 1:17-CV-2989-AT
BRAD RAFFENSPERGER,                    )
ET AL.,                                )
                                       )
             Defendants.               )

                           CERTIFICATE OF SERVICE

      I hereby certify that on September 29, 2020, I served a true and correct copy

of the foregoing COALITION PLAINTIFFS’ NOTICE OF INTENT TO

SERVE SUBPOENA ON JENNIFER DORAN—MORGAN COUNTY

ELECTIONS DIRECTOR along with EXHIBIT 1 thereto, on counsel of record

by electronic delivery of a PDF version to the counsel of record as set forth below,

and I also filed the foregoing document with the Clerk of Court using the CM/ECF

system, which will automatically send notification of such filing to all attorneys of

record.

                                               /s/ Cary Ichter
                                               Cary Ichter
                                               Georgia Bar No. 382515



                                           4
